Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 04/29/2021.  Claims 1-20 are presented for examination and based on current examiner’s amendment claims 1, 10-11 and 20, renumbered as 1-4 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/29/2021, and on 10/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Matteo D. Pedini (Reg. No. 66,733).

The application has been amended as follows:

Replace previous claims with the following amended claims:

Claims: 
1.	(Currently amended) A power system comprising:
a power source configured to generate a direct current (DC) voltage;
an inverter in signal communication with the power source, the inverter configured to convert the DC voltage to a three-phase alternating current (AC) voltage;
at least one switch driver configured to generate a pulse width modulation (PWM) drive signal that drives the inverter, the PWM drive signal including a fundamental signal component in a form of a sine wave; and
a controller in signal communication with the inverter, the controller configured to determine a modulation index associated with the PWM drive signal based on a power demand of a load connected to an output of the inverter and to inject a third harmonic of the sine wave into the PWM drive signal in response to the modulation index exceeding a modulation index threshold value that is set at a saturation voltage associated with the PWM drive signal and has a value of about 1.125,
wherein the controller decreases an amplitude of the fundamental signal component while increasing an amplitude of the third harmonic so as to generate the PWM drive signal, and a total amplitude of the three-phase AC voltage is increased without saturating the fundamental signal component,
wherein the controller determines an optimization region of the third harmonic from a first modulation index value to a second modulation index value, exponentially increases the amplitude of the third harmonic within the optimization region, and optimizes a plurality of voltage values residing in the optimization region of the third harmonic.
2-9.	(Cancelled) 
10.	(Currently amended) The power system of claim [[9]]1, wherein the controller determines the optimization to be applied to the plurality of voltage values based on one or both of a look up table (LUT) stored in memory and an analytical computation.
11.	(Currently amended) A method of supplying power to a load, the method comprising:
generating a direct current (DC) voltage;
converting, via an inverter, the DC voltage to a three-phase alternating current (AC) voltage;
generating, via at least one switch driver, a pulse width modulation (PWM) drive signal that drives the inverter, the PWM drive signal including a fundamental signal component in a form of a sine wave;
determining, via a controller, a modulation index associated with the PWM drive signal based on a power demand of the load which is connected to an output of the inverter; 
injecting a third harmonic of the sine wave into the PWM drive signal in response to the modulation index exceeding a modulation index threshold value that is set at a saturation voltage associated with the PWM drive signal and has a value of about 1.125;
decreasing, via the controller, an amplitude of the fundamental signal component while increasing an amplitude of the third harmonic so as to generate the PWM drive signal, and increasing a total amplitude of the three-phase AC voltage without saturating the fundamental signal component in response to increasing the amplitude of the third harmonic;
determining, via the controller, an optimization region of the third harmonic from a first modulation index value to a second modulation index value, and exponentially increasing the amplitude of the third harmonic within the optimization region; and
optimizing, via the controller, a plurality of voltage values residing in the optimization region of the third harmonic.
12-19.	(Cancelled)
20.	(Currently amended)  The method of claim [[19]]11, determining, via the controller, the optimization to be applied to the plurality of voltage values based on one or both of a look up table (LUT) stored in memory and an analytical computation.
Reasons for allowance
4.	Claims 1, 10-11 and 20, renumbered as 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1 and 10, renumbered as 1-2; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A power system comprising: a power source configured to generate a direct current (DC) voltage; an inverter in signal communication with the power source, the inverter configured to convert the DC voltage to a three-phase alternating current (AC) voltage; at least one switch driver configured to generate a pulse width modulation (PWM) drive signal that drives the inverter, the PWM drive signal including a fundamental signal component in a form of a sine wave; and a controller in signal communication with the inverter, the controller configured to determine a modulation index associated with the PWM drive signal based on a power demand of a load connected to an output of the inverter and to inject a third harmonic of the sine wave into the PWM drive signal in response to the modulation index exceeding a modulation index threshold value that is set at a saturation voltage associated with the PWM drive signal and has a value of about 1.125, wherein the controller decreases an amplitude of the fundamental signal component while increasing an amplitude of the third harmonic so as to generate the PWM drive signal, and a total amplitude of the three-phase AC voltage is increased without saturating the fundamental signal component, wherein the controller determines an optimization region of the third harmonic from a first modulation index value to a second modulation index value, exponentially increases the amplitude of the third harmonic within the optimization region, and optimizes a plurality of voltage values residing in the optimization region of the third harmonic”. As recited in claims 1 and 10, renumbered as 1-2.

Claims 11 and 20, renumbered as 3-4; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method of supplying power to a load, the method comprising: generating a direct current (DC) voltage; converting, via an inverter, the DC voltage to a three-phase alternating current (AC) voltage;
generating, via at least one switch driver, a pulse width modulation (PWM) drive signal that drives the inverter, the PWM drive signal including a fundamental signal component in a form of a sine wave; determining, via a controller, a modulation index associated with the PWM drive signal based on a power demand of the load which is connected to an output of the inverter; injecting a third harmonic of the sine wave into the PWM drive signal in response to the modulation index exceeding a modulation index threshold value that is set at a saturation voltage associated with the PWM drive signal and has a value of about 1.125; decreasing, via the controller, an amplitude of the fundamental signal component while increasing an amplitude of the third harmonic so as to generate the PWM drive signal, and increasing a total amplitude of the three-phase AC voltage without saturating the fundamental signal component in response to increasing the amplitude of the third harmonic; determining, via the controller, an optimization region of the third harmonic from a first modulation index value to a second modulation index value, and exponentially increasing the amplitude of the third harmonic within the optimization region; and optimizing, via the controller, a plurality of voltage values residing in the optimization region of the third harmonic”. As recited in claims 11 and 20, renumbered as 3-4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839